Citation Nr: 0925143	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-30 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left foot disorder as 
a residual of an injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

As support for his claim, the Veteran and his wife testified 
at a hearing at the RO in September 2008 before the 
undersigned Veterans Law Judge of the Board (Travel Board 
hearing).


FINDINGS OF FACT

1.  The most probative evidence shows the Veteran did not 
sustain an injury to his left foot while in the military.  

2.  A chronic left foot disorder was not present during 
service, arthritis of the left foot did not manifest to a 
compensable degree within a year after the Veteran's service 
ended, and the most probative evidence indicates his current 
left foot disorder is unrelated to his service - and, in 
particular, to any trauma in service.  


CONCLUSION OF LAW

A chronic left foot disorder was not incurred in or 
aggravated by service, and arthritis of the left foot may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence.  Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Letters from the RO dated in November 2006 and 
January 2007 provided the Veteran an explanation of the type 
of evidence necessary to substantiate his claim for 
service connection, as well as an explanation of what evidence 
was to be provided by him and what evidence VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  Both letters also provided information regarding 
the potential assignment of a downstream disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  The letters were provided before 
the claim was initially adjudicated in April 2007, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  VA has no remaining duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the claim has been obtained.  
The Veteran has had a hearing to present argument in support 
of his claim.  38 C.F.R. § 20.700.  His service treatment 
records (STRs) have been obtained.  38 C.F.R. § 3.159(c)(2), 
(c)(3).  His post-service medical treatment records also have 
been obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  He 
has not been provided a VA compensation examination, 
including for a medical nexus opinion, because the most 
probative evidence currently on file indicates he did not 
sustain a left foot injury while in service.  As a result, 
there is no reason to obtain a medical opinion as to whether 
any current left foot disability is related to an injury 
during his service because the purported injury has not been 
established as having occurred.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4).  There is only his unsubstantiated lay 
allegation that it did, which, generally speaking, alone, is 
insufficient to trigger VA's duty to provide an examination.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

That said, the Court indicated in McLendon that the 
requirements for obtaining an examination and opinion are 
rather low.  And in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), the Federal Circuit Court acknowledged lay 
evidence as potentially competent to support the presence of 
a disability, such as in service, even where not corroborated 
by contemporaneous medical evidence.  But even assuming for 
the sake of argument the Veteran's lay testimony regarding a 
left foot injury in service is competent, there remains the 
question of whether his testimony concerning this is also 
credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  And it is in this critical respect, 
credibility, that the Veteran's lay testimony regarding the 
purported left foot injury in service is lacking.  
Consequently, if the Board was to schedule him for a 
VA compensation examination for a medical nexus opinion, this 
in turn would place the designated examiner in the role of 
fact finder, and the Board and VA adjudicators make the 
factual determinations, whereas the examiners make the 
medical determinations.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did 
not comment on Veteran's report of in-service injury and 
relied on lack of evidence in service treatment records to 
provide negative opinion).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to consider the Veteran's claim.  Therefore, no 
further assistance to him with the development of evidence is 
required.  



Turning now to the merits of this appeal, service connection 
may be granted for disability due to disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Continuity of symptoms is required where a condition noted in 
service is not shown to be chronic, or this is legitimately 
questionable.  38 C.F.R. § 3.303(b).  Evidence relating the 
current disorder to service must be medical unless it 
concerns a disorder that may be competently demonstrated by 
lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise (about evenly balanced for 
and against the claim), with the appellant prevailing in 
either case, or whether instead the preponderance of the 
evidence is against the claim, in which case service 
connection must be denied.  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records contain several 
references to problems involving his right foot, but there is 
no similar mention of a left foot disorder, including 
especially as a residual of injury.  For example, a service 
treatment record entry dated in September 1966 reflects that 
he had a swollen "R" ankle.  He reportedly had twisted his 
"Rt" ankle four days earlier.  It was noted that X-rays 
were negative; a service radiology report dated in September 
1966 reflects that an X-ray of the lower 1/3 of the "Rt" 
tibia showed no abnormality.  In January 1967 it was noted in 
the service treatment records that the Veteran had developed 
sudden pain in his "R" heel after falling during basic 
training.  X-rays revealed no evidence of fracture.  He 
continued to have pain and walked with a limp.  On 
examination, there was localized tenderness over the 
posterior-lateral portion of the R heel.  The diagnostic 
impression was walker's heel.  A service radiology report 
that is also dated in January 1967 reflects that he had 
fallen several months earlier and subsequently had 
experienced pain in the posterior portion of his R heel.  
The diagnostic impression was no significant abnormality.  

The Veteran was seen again in service at an orthopedic clinic 
in February 1967.  It was noted that the history was "as 
above."  He was provided a sponge rubber sole.  The report 
of his July 1969 military separation examination shows that 
clinical evaluation of his feet and lower extremities was 
normal.  His was discharged from service in August 1969.

The fact that the Veteran had no relevant complaints 
referable to his left foot while in service (as opposed to 
his right lower extremity), much less received any evaluation 
or treatment, is probative evidence against his claim.  
Struck v. Brown, 9 Vet. App. 145 (1996).

There also is no indication of arthritis of the left foot 
within a year of the Veteran's separation from service, 
certainly not to a compensable degree of at least 10-percent 
disabling.  Arthritis must be established by X-ray findings.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  On the 
contrary, in October 1969, only about two months after 
separating from service, the Veteran filed a claim for VA 
disability compensation for a right foot disorder (apparently 
as a result of the numerous instances during service when he 
had experienced problems with that foot).  But significantly, 
he did not also explicitly or implicitly mention a left foot 
disorder, including as a residual of injury.  Instead, he 
specified that he had "[fallen] in [a] hole while double 
timing from a night class at Ft. Leonard Wood, Missouri, and 
injured [his] right foot."  Had he, in fact, also been 
experiencing problems with his left foot at that time, it 
only stands to reason there would have been some mention of 
this, either expressly or by implication, but there clearly 
was not, especially since he was in the process of filing his 
claim for VA compensation benefits.



Rather, the Veteran first raised a claim for service 
connection for residuals of an injury to his left foot in 
November 2006, some 37 years after his service had ended.  
This, too, is probative evidence against his claim.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service 
resulting in any chronic or persistent disability).  
When filing his claim in November 2006, he stated that the 
record of injury was incorrect, and that it was his left foot 
that was injured in service, not his right foot.  But this 
seems highly unlikely given the numerous references to his 
right foot and lower extremity, not left foot, is his service 
treatment records.  Perhaps this would be more believable had 
there only been one reference to his right foot and lower 
extremity in the medical treatment records concerning his 
service, but as mentioned there were several, so the 
likelihood of the doctors in service repeatedly making this 
same mistake by referring to the wrong foot goes against any 
sense of reason.  Contemporaneous evidence has greater 
probative value than a history as reported by the Veteran, 
long after the fact, especially when unsubstantiated.  See, 
e.g., Curry v. Brown, 7 Vet. App. 59 (1994).  A showing of 
interest or inconsistent statements can impeach his 
credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  
That said, while his interest in the outcome of this 
proceeding may affect the credibility of his testimony, this, 
alone, does not affect his competency to testify.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In support of his claim, the Veteran has submitted treatment 
records from the Family Medical Clinic.  A record dated in 
June 2006 reflects that he gave a history of jumping over a 
bunker in service in 1966 and landing hard on his heel and 
being unable to walk.  On examination, his left lower 
extremity showed almost no dorsiflexion of the ankle.  It was 
noted there was chronic left ankle pain.  X-rays reportedly 
showed degenerative arthritic changes of the joint.  A 
subsequent record from the same private physician reflects a 
diagnosis of left foot pain.  In a letter dated in May 2007, 
the private physician, D. W., M.D., noted that in 2006 he had 
seen the Veteran for complaints of having pain from the mid-
foot to the heel since an injury in the 1960's while in 
[boot] camp.  

The Veteran provided testimony in support of his claim during 
a hearing at the RO in September 2008.  He said that he had 
initially injured his left foot during service in 1966 in the 
third week of basic training.  He recounted jumping over a 
sand bag and landing in a rut.  He said his left foot went 
straight down and hurt.  He also said that he did not 
immediately seek treatment for it, but then in the second 
week of September 1966 he was seen for a different problem 
involving a sprained right foot.  He further reported that a 
doctor examined his left foot and told him that he would be 
okay.  He indicated that during the remainder of his service 
his left foot would swell up with pain two or three times a 
year, and then return to normal two or three days later.  He 
further recounted having problems with this foot since 
service.  

The Veteran's statements to Dr. D. W. in June 2006, regarding 
having first injured his left foot in 1966, while in the 
military, were only a relatively few months before filing a 
VA compensation claim for resulting left foot disability in 
November 2006.  And Dr. D. W. relied on the Veteran's self-
reported history in suggesting there is a correlation between 
the problems currently affecting the Veteran's left foot and 
his purported injury in service, in 1966.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's underlying decision because the Board had dismissed 
one of the two favorable private medical opinions solely on 
the basis that the physician had not reviewed the claims 
file, without an explanation of why that failure compromised 
the value of the medical opinion.  By contrast, the Court 
held that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, the Board is not rejecting Dr. D. W.'s opinion solely 
on the basis of not reviewing the Veteran's claims file for 
the pertinent medical and other history, although it appears 
Dr. D. W. did not actually review the claims file.  Instead, 
the Board is rejecting this doctor's opinion because, had he 
reviewed the claims file, he would have readily seen that all 
mention of injury to the Veteran's lower extremities while he 
was in the military was in reference to his right, not left, 
lower extremity.  The numerous service treatment records 
quite clearly show that the injury he sustained in service 
was to his right foot and lower extremity, not his left.  If 
a left foot injury had indeed occurred, it is reasonable to 
expect that this would have been mentioned, as well, but 
there is no disputing it was not.  As already alluded to, 
contemporaneous medical findings may be given more probative 
weight than a medical opinion, as here, offered many years 
after the fact.  See again Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  Moreover, a medical opinion relating a 
current disability to service is only as good and credible as 
the history on which it was predicated.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant).  See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described).



The Board also finds that arthritis was not manifest within a 
year of service, certainly not to the required degree of at 
least 10-percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  It therefore may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Regarding the Veteran's testimony suggesting continuity of 
symptomatology since service, the Board finds that his 
testimony is outweighed by the contemporaneous medical 
examinations that were conducted during his service and by 
his own statement when initially filing a claim for VA 
disability compensation benefits immediately after service, 
only indicating in his claim application that he had a 
right foot disorder as a residual of an injury in service, 
not a left foot disorder of any sort.  The contemporaneous 
documents from during service and immediately after service 
have much greater probative value than statements and an 
opinion made based on memory approximately 37 years after 
service, so long after the fact.  To the extent the Veteran 
is testifying as to the diagnosis and causation of his 
current disability, he is not competent to do this.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  And 
although, as explained, he is competent to proclaim having 
sustained a left foot injury in service and to having 
experienced continuity of symptomatology during the many 
years since, his testimony regarding this is not also 
credible, for the reasons and bases discussed.  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

Because the Veteran's claim of injury to his left foot in 
service is not credible, Dr. D. W.'s May 2007 medical opinion 
relying on this history and linking the Veteran's current 
left foot disorder to that purported injury in service is 
rendered meaningless in light of the Board's finding that 
there was no such left foot injury in service.  An opinion, 
as here, based on an innacurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet.App. 200 
(1994).  



Accordingly, the Board concludes that a chronic left foot 
disorder was not incurred in or aggravated by service, and 
arthritis of the left foot may not be presumed to have been 
incurred in service.  Moreover, since, for the reasons and 
bases discussed, the preponderance of the evidence is against 
the Veteran's claim, there is no reasonable doubt to resolve 
in his favor.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a left foot disorder is 
denied.  



____________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


